Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-9 are canceled and claims 10-18 are newly added with the preliminary amendment filed September 27, 2019.  Claims 10-18 of the claims are pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US PgPub 20050176135; August 2005).
With regard to claim 10, Jones teaches a process for preparing a biological sample comprising biological species, implemented in a preparation system, said preparation system comprising a device that includes: 
a housing with at least one opening, 
a first channel provided in said housing, 
a second channel provided in said housing, 
a chamber into which the first channel and the second channel lead, 
a filter separating said chamber into two distinct spaces, so as to define a first space into which said first injection channel leads and a second space into which said second channel leads, said filter having a porosity suitable for retaining said biological material to be analysed (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2), 
wherein said process comprises the following steps: 
injection of the biological sample in the form of a fluid via the first channel to concentrate biological species in the first space of the chamber of said device (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where injection of various fluids and washing steps are included), 
lysis of said biological species in said chamber to grind said biological species and separate the membranes from the intracellular material (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where lysis and elution steps are described), 
elution of the intracellular material by injecting an amplification buffer through the first channel of the device, to elute said material via the second channel (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where lysis and elution steps are described), 
injection of an immunological buffer fluid via the second channel of the device so as to at least partially elute said biological species with said immunological buffer fluid (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where lysis and elution steps are described).  
With regard to claim 11, Jones teaches a method according to claim 10, wherein a washing step after concentration, carried out by injecting a wash buffer via said first channel of the device, to purify said biological species (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where injection of various fluids and washing steps are included).  
With regard to claim 12, Jones teaches a system for a biological sample that comprises biological species, said preparation system comprising a preparation device that includes: 
a housing with at least one opening, 
a first channel provided in said housing, 
a second channel provided in said housing, 
a chamber into which the first channel and the second channel lead, 
a filter separating said chamber into two distinct spaces, so as to define a first space into which said first injection channel leads and a second space into which said second channel leads, said filter having a porosity suitable for retaining said biological material to be analysed wherein said system comprises a fluid circuit connected to said device, said fluid circuit comprising several controlled valves and a processing and control unit configured to control each valve in order to implement the process as defined in claim 10 (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where injection of various fluids and washing steps are included).  
With regard to claim 13, Jones teaches a system of claim 12, wherein the fluid circuit comprises a first valve arranged to connect a first end of the first channel of the device to an injection channel or to an immunological detection device (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where 11, 12 and 43 represent valves).  
With regard to claim 14, Jones teaches a system of claim 13, wherein the fluid circuit comprises a second valve and three tanks and wherein the second valve is arranged to connect said injection channel to one of said three tanks (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where 11, 12 and 43 represent valves).  
With regard to claim 15, Jones teaches a system of claim 12, wherein the fluid circuit comprises a third valve arranged to connect a first end of the second channel to an amplification detection device or to a third channel (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where 11, 12 and 43 represent valves).  
With regard to claim 16, Jones teaches a system of claim 15, wherein the fluid circuit comprises a fourth valve arranged to connect the third channel to a tank to contain an immunoassay buffer or to a waste bin (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see also Example 2, where 11, 12 and 43 represent valves).  
With regard to claim 17, Jones teaches use of a system of claim as defined in claim 12, to prepare a biological sample for immunological detection (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material; see Figure 6, where detection is included).  
With regard to claim 18, Jones teaches use of the system as defined in claim [2, to prepare a biological sample for detection by amplification (Figures 1-3, for example, where 5-9 are individual chambers among at least two chambers, which are connected by channels and where 15 is a filter which retains biological material, see Figure 3 legend which describes amplification).   




Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selden et al. (US Patent 9,314,795; April 2016) teaches a device which includes many of the same features as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637